  4:19-cr-03116-JMG-CRZ Doc # 134 Filed: 02/26/21 Page 1 of 5 - Page ID # 476




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                         4:19-CR-3116

vs.
                                             MEMORANDUM AND ORDER
DRAKE L. BANKS, SR.,

                    Defendant.


      This matter is before the Court on defendant Drake L. Banks, Sr.'s
motion in limine (filing 51). Banks is charged with being a felon and unlawful
user of a controlled substance in possession of a firearm under 18 U.S.C.
§ 922(g)(1) and (3). Banks now moves to preclude the government from using
the following evidence to prove those charges under Fed. R. Evid. 401 and Fed.
R. Evid. 403:


      1.    Any text messages that were exchanged that were not sent
            or received on or about September 19, 2019.
      2.    Any videos referencing drugs and/or firearms that were
            obtained that were not produced on or about September 19,
            2019.
      3.    Video evidence and testimony regarding any alleged attempt
            by Mr. Banks to exit [Ofcr. Hudec's] squad car once he was
            seated in the back.


Filing 51 at 1.
 4:19-cr-03116-JMG-CRZ Doc # 134 Filed: 02/26/21 Page 2 of 5 - Page ID # 477




                               I. DISCUSSION
                   1. TEXT MESSAGES AND VIDEO EVIDENCE
      Banks moves to exclude any text messages sent or received, and any
videos produced on any date other than September 19, 2019. Filing 51 at 1. In
particular, Banks argues that evidence of past drug use and possession of
firearms is irrelevant under Rule 401 to prove that Banks was a drug user in
possession of a firearm on September 19. Filing 52 at 3-4. And Banks argues
such evidence could confuse the issues and mislead the jury and should be
excluded under Rule 403. Filing 52 at 5. Banks' motion will be denied.
      Section 922(g)(3) has no strict temporal element and therefore does not
require the government to prove that a specific instance of drug use occurred
simultaneously with a defendant's firearm possession. United States v. Mack,
343 F.3d 929, 935 (8th Cir. 2003); United States v. McIntosh, 23 F.3d 1454,
1458 (8th Cir. 1994). It is sufficient for the government to demonstrate use of
a controlled substance "during the period of time" that the defendant possessed
firearms, not that there was actual use at the time that the officers discovered
the defendant in possession of firearms. United States v. Rodriguez, 711 F.3d
928, 937 (8th Cir. 2013). But evidence of past drug use does not remain
indefinitely admissible for the purpose of showing user status under
§ 922(g)(3). Mack, 343 F.3d at 935. The Eighth Circuit has not drawn a bright
line as to when evidence of past drug use becomes inadmissible, but it
suggested that evidence of drug use from a month prior to a defendant's
possession of a firearm was admissible. Id.
      Banks attempts to rely on Mack to preclude evidence of drug use prior to
the September 19, 2019 traffic stop that ultimately led to his arrest in this
case. See filing 52 at 4. But Banks' assertion that evidence of drug use from




                                      -2-
 4:19-cr-03116-JMG-CRZ Doc # 134 Filed: 02/26/21 Page 3 of 5 - Page ID # 478




any time other than the day of his arrest is certainly a misreading of that case
and Eighth Circuit law more broadly.
      The Court is also unable to assess the relevance or prejudicial value of
evidence that the defendant has not described in any detail and which the
government has not yet produced. And the Court is unwilling to make a
blanket ruling as requested by the defendant. There may be text messages
and/or video evidence from a date other than September 19, 2019 that is
relevant, and similarly there may be such evidence that is irrelevant. The same
goes for text or video evidence that is unfairly prejudicial. But the Court will
make those individual determinations at trial.


                            2. ATTEMPT TO ESCAPE
      Banks also moves to exclude video evidence and testimony that on
September 19 he attempted to escape from the patrol car after being detained.
Filing 52 at 4. According to Banks the evidence is irrelevant and unfairly
prejudicial. Filing 52 at 4-5. That motion will be denied.
      It is well established that evidence of flight is admissible and has
probative value as circumstantial evidence of consciousness of guilt. United
States v. Davis, 867 F.3d 1021, 1030 (8th Cir. 2017). But such evidence might
be only marginally probative as to the ultimate issue, so district courts must
assess the possible probative value in each case, scrutinizing the facts and
inquiring as to the degree of confidence with which four inferences can be
drawn: (1) from the defendant's behavior to flight; (2) from flight to
consciousness of guilt; (3) from consciousness of guilt to consciousness of guilt
concerning the crime charged; and (4) from consciousness of guilt concerning
the crime charged to actual guilt of the crime charged. United States v.
Johnson, 535 F.3d 892, 894 (8th Cir. 2008).



                                      -3-
 4:19-cr-03116-JMG-CRZ Doc # 134 Filed: 02/26/21 Page 4 of 5 - Page ID # 479




      According to the defendant: "In the video obtained from Ofcr. Hudec's
squad car, Macomber, with some assistance from Banks, succeeds in opening
the partition between the front and rear of his squad car." Filing 52 at 5. The
government takes a different view, suggesting that the following was captured
by Officer Hudec's rear-facing dashcam:

      During [Hudec's] probable cause search, Banks and Macomber
      began talking about going to jail, and Macomber started hitting
      and kicking different areas of the car, in an attempt to exit the
      back of the cruiser. Their actions and demeanor noticeably
      changed as Hudec began looking in the trunk, where firearms were
      found. When Hudec began searching the luggage, Banks began to
      say, "no, oh shit, no, no, no, no!"
      ...
      Macomber began to violently strike the cage area of the cruiser.
      The two then started reaching around the plexi glass in an attempt
      to open the front door or window.


Filing 66 at 19.
      On these facts, the Court concludes that the cruiser video evidence and
testimony regarding the attempted flight is admissible. There is no question
that defendant Banks was attempting to free Macomber and himself from the
patrol car. And it is reasonable to infer that Banks' consciousness of guilt
concerning illegal possession of firearms drove his attempted flight. So the
evidence of attempted flight is relevant under Rule 401. See Johnson, 535 F.3d
at 894.
      Banks also argues this evidence is unfairly prejudicial and should be
excluded under Rule 403. According to Banks "the Government may argue that


                                        -4-
  4:19-cr-03116-JMG-CRZ Doc # 134 Filed: 02/26/21 Page 5 of 5 - Page ID # 480




Macomber and/or Banks would have hurt or killed Ofcr. Hudec had they been
able to exit the squad car," and would therefore likely "elicit a strong emotional
response in the jury." Filing 52 at 5.
      Damaging evidence is always prejudicial; the question is whether the
evidence is unfairly prejudicial. United States v. Tyerman, 701 F.3d 552, 563
(8th Cir. 2012); see Fed R. Evid. 403. The Court reiterates that the evidence of
flight is admissible as to Banks' consciousness of guilt of the crime charged.
The defendant's speculation that the government could improperly appeal to
the jury's emotions is not enough to prove unfair prejudice. Should the
government actually make such an emotional appeal, Banks can make an
objection at trial that would certainly be sustained and the jury instructed in
clear terms.


      IT IS ORDERED that Banks' motion in limine (filing 51) is denied
      without prejudice to the same or similar objections being raised at
      trial.


      Dated this 26th day of February, 2021.


                                               BY THE COURT:



                                               John M. Gerrard
                                               Chief United States District Judge




                                         -5-
